            Case 3:20-cv-00113-RCJ-WGC Document 6 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     KENTRELL D. WELCH,                              )   Case No.: 3:20-CV-00113-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 4)
                                                     )
13
     STATE OF NEVADA, et al,                         )
                                                     )
14                  Defendants.                      )
                                                     )
15                                                   )
16

17          Before the Court is the Report and Recommendation of United States Magistrate Judge

18   William G. Cobb (ECF No. 4 1) entered on March 25, 2020, recommending that the Court grant
19
     Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 1), file the Complaint (ECF No.
20
     1-1) and dismiss the action with prejudice. On March 30, 2020, Plaintiff filed Objections to
21

22
     Magistrate Judge’s Report (ECF No. 5).

23          This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
24   and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
25
     of Nevada.
26

27

28          1   Refers to Court’s docket number.



                                                          1
           Case 3:20-cv-00113-RCJ-WGC Document 6 Filed 05/20/20 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 4), is ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed In Forma
 8
     Pauperis (ECF No. 1) is GRANTED.
 9
            IT IS FURTHER ORDERED that the action is DISMISSED WITH PREJUDICE.
10

11          IT IS FURTHER ORDERED that pending motions (ECF Nos. 1-2) are DENIED as

12   MOOT.
13
            IT IS FURTHER ORDERED that the clerk shall close this case.
14
            IT IS SO ORDERED.
15
                                                     Dated this 20th day of May, 2020.
16

17

18                                                   ROBERT C. JONES
                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28



                                                        2
